Citation Nr: 0510569	
Decision Date: 04/13/05    Archive Date: 04/21/05

DOCKET NO.  04-06 089	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Jackson, Mississippi


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Paralyzed Veterans of America, 
Inc.


ATTORNEY FOR THE BOARD

G. Zills, Counsel






INTRODUCTION

The veteran served on active duty in the Army from October 
1978 to January 1988.

This case comes before the Board of Veterans' Appeals (Board) 
from a July 2003 RO decision which denied entitlement to a 
TDIU rating.

The Board notes that in written argument dated in February 
2005, the veteran's representative has suggested that an 
evaluation of the veteran's service-connected disabilities 
must first be undertaken prior to any adjudication of his 
claim for TDIU, as such issues are inextricably intertwined.  
The veteran's representative cites to the case of Harris v. 
Derwinski, 1 Vet. App. 180 (1991) for support for this 
assertion.  However, the Board finds that such case does not 
address a TDIU claim, and does not support the assertion that 
all underlying service-connected disabilities must be 
evaluated prior to adjudication of a claim for TDIU.  
Moreover, the regulations applicable to TDIU claims do not 
require such.  38 C.F.R. §§ 3.340, 3.341, 4.16.  A claim for 
TDIU is separate and distinct from claims for an increase, 
and a veteran may raise one or both claims.  In this case, 
the disability ratings to be assigned the veteran's service-
connected disabilities were last adjudicated in an April 2003 
decision.  Although the veteran filed a notice of 
disagreement, and a statement of the case was issued, no 
appeal was filed.  Thus, Board does not agree with the 
representative's assessment that the issues are inextricably 
intertwined.  In light of such, the Board finds that the only 
issue properly before it is the claim for a TDIU rating, 
which is addressed in the decision below.


FINDINGS OF FACT

1.  The combined compensation rating for the veteran's 
service-connected disabilities is 50 percent.  These 
evaluations do not meet the schedular requirements for 
assignment of a total disability rating based on individual 
unemployability. 

2.  The veteran's service-connected disabilities do not 
preclude him from securing or following a substantially 
gainful occupation.

CONCLUSION OF LAW

The requirements for a TDIU rating have not been met.  38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 3.321, 3.340, 
3.341, 4.16, 4.19 (2004).


REASONS AND BASES FOR FINDING AND CONCLUSION

As a preliminary matter, the Board observes that VA has a 
duty to assist in the development of facts pertinent to the 
appellant's claim.  On November 9, 2000, the Veterans Claims 
Assistance Act of 2000, 114 Stat. 2096 (2000) (VCAA), now 
codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 
5107, 5126 (West 2002), went into effect.  VA has promulgated 
revised regulations to implement these changes in the law.  
38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)(2002).

The United States Court of Appeals for Veteran Claims' 
(Court's) decision in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), held, in part, that a VCAA notice consistent with 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) must:  (1) 
inform the claimant about the information and evidence not of 
record that is necessary to substantiate the claim; (2) 
inform the claimant about the information and evidence that 
VA will seek to provide; (3) inform the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) request or tell the claimant to provide any evidence 
in the claimant's possession that pertains to the claim, or 
something to the effect that the claimant should "give us 
everything you've got pertaining to your claim(s)."  This 
new "fourth element" of the notice requirement comes from 
the language of 38 C.F.R. § 3.159(b)(1).  

In this case, VA's duties have been fulfilled to the extent 
possible.  VA must notify the appellant of evidence and 
information necessary to substantiate his claim and  inform 
him whether he or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. § 
5103(a) (West 2002); 38 C.F.R. § 3.159(b);  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  The appellant was 
notified of the information necessary to substantiate his 
claim and which information and evidence he was to provide to 
VA and which information and evidence VA would attempt to 
obtain on his behalf by means of the discussions in a letter 
dated in June 2003, and in the February 2004 statement of the 
case and the July 2004 supplemental statement of the case.

VA must also make reasonable efforts to assist the appellant 
in obtaining evidence necessary to substantiate the claim for 
the benefits sought, unless no reasonable possibility exists 
that such assistance would aid in substantiating the claim.  
38 U.S.C.A. § 5103A(a) (West 2002); 38 C.F.R. § 3.159(c),(d).  
The duty to assist also includes obtaining records of 
relevant treatment at VA facilities, and any other relevant 
records held by any Federal department or agency identified 
by the appellant.  If VA is unable to obtain records 
identified by the appellant, VA must notify him of the 
identity of the records that were not obtained, explain the 
efforts taken to obtain the records, and describe any further 
action to be taken.

The Board finds that VA has met its duty to assist the 
appellant in the development of his claim under the VCAA.  VA 
examinations have been provided which address the claim.  The 
Board disagrees with the veteran's representative that the 
opinions provided were inadequate.  Although the 
representative may disagree with the examiners' conclusions 
that the veteran remains capable of employment, that does not 
render the opinion inadequae.  Service and VA medical records 
have been associated with the claims file, and there do not 
appear to be any outstanding medical records that are 
relevant to this appeal.  The appellant was advised to 
provide VA with information concerning any evidence he wanted 
VA to obtain or to submit the evidence directly to VA.

The Board finds that the notice and duty to assist provisions 
of the law have been satisfied.  See 38 U.S.C.A. §§ 5103, 
5103A; 38 C.F.R. § 3.159.  

TDIU rating

A total disability rating based on individual unemployability 
(i.e., a TDIU rating) may be assigned where the schedular 
rating is less than total, when it is found that the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of a single service-connected 
disability ratable at 60 percent or more, or as a result of 
two or more disabilities, provided at least one disability is 
ratable at 40 percent or more, and there is sufficient 
additional service-connected disability to bring the combined 
rating to 70 percent or more.  38 U.S.C.A. § 1155; 38 C.F.R. 
§§ 3.340, 3.341, 4.16(a).  Where these percentage 
requirements are not met, entitlement to benefits on an 
extraschedular basis may be considered when the veteran is 
unable to secure and follow a substantially gainful 
occupation by reason of service-connected disabilities, and 
consideration is given to the veteran's background including 
his employment and educational history.  38 C.F.R. 
§§ 3.321(b), 4.16(b).  The Board does not have the authority 
to assign an extraschedular TDIU rating in the first 
instance, although appropriate cases must be referred to the 
Director of the VA Compensation and Pension Service for such 
extraschedular consideration.  Bowling v. Principi , 15 Vet. 
App. 1 (2001). 

The veteran's service-connected disabilities include status 
post surgical reconstruction of the right ankle with 
limitation of motion and traumatic arthritis, currently rated 
20 percent; status post ligament reconstruction of the left 
ankle with limitation of motion and traumatic arthritis, 
currently rated 20 percent; history of peptic ulcer disease 
with deformity of duodenal bulb, currently rated 10 percent; 
dyshydrotic eczema of the hands and feet, currently rated 10 
percent; and a right cheek cyst, currently rated as 
noncompensable.  His combined compensation rating for 
service-connected disabilities is 50 percent.  Therefore, he 
does not satisfy the percentage rating standards for a TDIU 
rating.

The Board must consider whether referral to the designated VA 
official for consideration of a TDIU rating on an 
extraschedular basis is warranted.  Bowling, supra.

For a veteran to prevail on a claim for a TDIU rating, the 
record must reflect some factor which takes the case outside 
the norm.  The sole fact that a claimant is unemployed or has 
difficulty obtaining employment is not enough.  A high rating 
in itself is recognition that the impairment makes it 
difficult to obtain or keep employment, but the ultimate 
question is whether the veteran is capable of performing the 
physical and mental acts required by employment, not whether 
he can find employment.  Van Hoose v. Brown, 4 Vet. App. 361 
(1993).

The veteran submitted his claim for a TDIU rating in May 
2003.  He stated that he could no longer work because of 
limited motion in both of his ankles and eczema involving 
both of his hands.  He reported that he had most recently 
worked as a nurse's technician at Hattiesburg Convalescent in 
Hattiesburg, Mississippi from February 1989 to April 2003.  
Prior to that he served in the Army from 1978 to 1988.  He 
indicated that he had left his last employment because of his 
disability, but did not expect to receive workers 
compensation benefits.  He said he had not tried to obtain 
subsequent employment because he could not stand and did not 
feel like he could work.  He reported a high school education 
with no additional education or training.  He stated that he 
could no longer perform his duties as required because he had 
limited motion in his ankles and his hands kept breaking out.

On a subsequently filed form for TDIU benefits dated in June 
2003, the veteran indicated that an ulcer also prevented him 
from working.  He further stated that he had worked as a 
laborer at Hattiesburg Convalescent, and that he did not 
leave this job because of his disability and did not expect 
to receive disability retirement benefits.

Information received in July 2003 from Hattiesburg 
Convalescent, the veteran's last employer, indicates that he 
began his employment in February 1989 and ended in April 
2003.  He was a laborer, and worked 40 hours weekly.  He was 
not in receipt of any benefits from his employment.  
Subsequent information received from the veteran's former 
employer in December 2003 indicates that he was no longer on 
a leave of absence and was terminated because he never 
returned to work after requesting time off to go on a job 
interview for other employment and being refused.


VA outpatient treatment records dated from 2000 to 2004 show 
the veteran being treated for a variety of conditions, both 
service-connected and non-service-connected.  Impairment from 
non-service-connected conditions may not be considered in 
support of a claim for a TDIU rating.  38 C.F.R. § 4.19.

In March 2004, the veteran was given VA examinations in 
relation to his claim for TDIU benefits.  In a stomach 
examination, it was indicated that he had flare-ups from an 
ulcer and also experienced epigastric pain two to three times 
a week.  He said he was unable to perform his job because of 
the amount of lifting and standing required.  He did not 
report any debilitating episodes as a result of his peptic 
ulcer disease.  Following examination, the examiner reported 
diagnoses of peptic ulcer disease and gastroesophageal reflux 
disease (GERD), and opined that neither duodenal ulcer 
disease nor GERD prevented employability.  

In a joints examination, the veteran stated that he had not 
been employed for the previous year because his ankles no 
longer allowed him to perform the tasks necessary in his 
employment.  He reported that he experienced eczema of his 
hands and feet intermittently.  He also had a scar on his 
right cheek which was approximately three inches long and 
which was slightly hypopigmented.  It was non-tender and had 
no adverse functional effect.  The examiner's impressions 
were bilateral traumatic arthritis of the ankles and 
dyshidrotic eczema.  Regarding the effect of these conditions 
on employability, the examiner commented that the eczema and 
facial cysts would have no adverse effect on the veteran's 
employability.  His feet were reported as preventing him from 
employment that would require extended standing or walking, 
but he was not precluded from performing work which was 
sedentary in nature.  

In considering whether impairment from the veteran's service-
connected conditions alone precludes employment, the Board 
finds that the evidence as a whole does not suggest that the 
veteran's service-connected conditions render him unable to 
secure and follow a substantially gainful occupation.  The 
current ratings for the service-connected conditions 
contemplate average impairment in earning ability as a result 
of these conditions, and there is no evidence of anything out 
of the ordinary, or not average, in the veteran's situation.  
While these conditions may interfere with work, they are not 
of a nature or severity to preclude the veteran from all 
forms of employment.  Importantly, the opinion of the VA 
examiners indicate that the veteran's service-connected 
disorders, alone, do not render him unable to obtain and 
maintain substantially gainful employment.  There are no 
persuasive medical opinions to the contrary.  In the absence 
of evidence suggesting that service-connected conditions 
alone render the veteran unemployable, referral of the case 
to the Director of Compensation and Pension Service for 
consideration of a TDIU rating on an extraschedular basis is 
not warranted.  Bowling, supra.  

As the preponderance of the evidence is against the TDIU 
claim, the benefit-of-the-doubt rule does not apply, and the 
claim must be denied.  38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).


ORDER

A TDIU rating is denied.


	                        
____________________________________________
	MICHELLE L. KANE
	Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


